Citation Nr: 1719766	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  11-21 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for soft tissue sarcoma.

2.  Entitlement to service connection for a left eye disability, claimed as left eye macular degeneration and diabetic retinopathy.  

3.  Entitlement to service connection for spinal arthritis. 

4.  Entitlement to an effective date prior to April 20, 2015 for the grant of service connection for diabetic nephropathy.  

5.  Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2017, the Veteran attended a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The Board briefly notes that in the course of his March 2017 Board hearing, the Veteran indicated he wished to withdraw his appeal for service connection for hypertension.  However, the Veteran is actually service-connected for hypertension; however, due to the close relationship between his hypertension and his diabetic nephropathy, the disabilities have been evaluated as a single disability for VA purposes.  Although the Veteran has initiated an appeal with respect to the assigned effective date for his diabetic nephropathy, he has not asserted an earlier effective date is  warranted for his hypertension, and as such, the Board will not address the issue of hypertension any further in this decision.   

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is  REMANDED to the AOJ.


FINDINGS OF FACT

1.  In March 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appeal for entitlement to service connection for soft tissue sarcoma, a left eye disability, and spinal arthritis.

2.  The Veteran initiated a claim for an increased rating for his service-connected diabetes mellitus, to include all residual complications thereof, which was received on April 20, 2015.

3.  Prior to April 20, 2015, the evidence of record does not establish a confirmed diagnosis of diabetic nephropathy.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for soft tissue sarcoma, a left eye disability, and spinal arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for an effective date earlier than April 20, 2015, for service connection for diabetic nephropathy with hypertension have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In the course of his March 2017 Board hearing, the Veteran indicated he wished to withdraw his pending appeal for entitlement to service connection for soft tissue sarcoma, a left eye disability, and spinal arthritis.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal, and the issues must be dismissed. 

Duties to Notify and Assist

In relation to the Veteran's claim for entitlement to an earlier effective date for diabetic nephropathy, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate this claim, and no further action is required to comply with VA's duties to notify and assist claimants.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Legal Criteria

Generally, the effective date of an award of disability compensation based on a claim for an increase will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  However, this general rule is subject to 38 C.F.R. § 3.400(o)(2), which indicates the effective date shall be the earliest date as of which it is factually ascertainable based on all evidence of record that an increase in disability had occurred if a complete claim or intent to file a claim is received within 1 year from such date, otherwise, date of receipt of claim.  When medical records indicate an increase in a disability, receipt of such medical records may be used to establish effective date(s) for retroactive benefits based on facts found of an increase in a disability only if a complete claim or intent to file a claim for an increase is received within 1 year of the date of the report of examination, hospitalization, or medical treatment.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established.  The effective date, "shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a). 

Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, all complications consequentially resulting from diabetes mellitus are considered part of the "diabetic process," and are therefore evaluated when a veteran initiates a claim for an increase of their service-connected diabetes mellitus. 



Factual Background and Analysis

By way of background, the Board notes the Veteran initiated a claim to reopen his previously denied claim for service connection for diabetes mellitus in September 2011.  Following a November 2011 VA examination, the Veteran was initially service connected for diabetes mellitus in a July 2012 rating decision.  At the time of his November 2011 VA examination, the Veteran underwent several tests to assess for diabetic nephropathy, to include an estimated glomerular filtration rate (eGFR), blood urea nitrogen (BUN), and creatinine assessment.  Following a review of these tests, the examiner stated there were no findings of secondary diabetic complication affecting the Veteran's renal system.  

Thereafter, the Veteran initiated a claim for an increased rating for his diabetes mellitus, to include all residual complications thereof, which was received on April 20, 2015.  The Veteran underwent a second VA examination in May 2015, wherein the examiner determined a diagnosis of diabetic nephropathy was warranted.  The examiner also stated the date of confirmed diagnosis was May 15, 2015, the date of the VA examination.  Thereafter, the RO granted service-connection for diabetic nephropathy effective from the date of the Veteran's claim for an increased rating.  

The Veteran initiated a notice of disagreement, and has asserted an effective date of October 3, 2009 is warranted.  In support of his assertion, the Veteran has submitted medical records from the Mercedes Medical Clinic and Mid Valley Family Practice, as well as outpatient treatment records from the Harlingen VA Clinic and Houston VAMC.  In particular, the Veteran's private treatment records and outpatient records from the Harlingen VA Clinic show isolated elevated lab readings.  In addition, the Veteran submitted a problem list from the Houston VAMC, which indicates he was diagnosed with an "unspecified disorder of the kidney" on October 3, 2009.  However, this is not a confirmed diagnosis of nephropathy, nor does this evidence relate any kidney impairment to the Veteran's diabetes mellitus.  Moreover, October 3, 2009 predates the date upon which the Veteran's diabetes mellitus was service-connected, and it is axiomatic that any residual complication of diabetes mellitus could not be entitled to an effective date prior to the date the primary disability was established as service connected.  

In sum, the evidence fails to show a confirmed diagnosis of a diabetic nephropathy until the May 15, 2015 VA examination.  As noted above, generally, the effective date of an award of disability compensation based on a claim for an increased rating will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Under this fact pattern, the Board can find no basis for an earlier effective date.

Based on the foregoing, the Board concludes the earliest possible effective date for the grant of service connection for the Veteran's diabetic nephropathy is the assigned effective date of April 20, 2015, since the Veteran's nephropathy is a complication of his diabetes mellitus.  Accordingly, the claim for entitlement to an earlier effective date must be denied.


ORDER

The appeal for entitlement to service connection for soft tissue sarcoma is dismissed.

The appeal for entitlement to service connection for a left eye disability, claimed as left eye macular degeneration and diabetic retinopathy, is dismissed.

The appeal for entitlement to service connection for spinal arthritis is dismissed.

Entitlement to an effective date earlier than April 20, 2015, for the grant of service connection for diabetic nephropathy is denied.  


REMAND

The Board is of the opinion that additional development is required before the Veteran's sleep apnea claim is decided.  Initially, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

In this case the Veteran has not yet been afforded an examination with respect to his claim.  A review of the record shows the Veteran has a confirmed diagnosis of obstructive sleep apnea.  He has asserted this disability may have been caused by his exposure to Agent Orange.  In this respect, the Board notes that the U.S. Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Alternatively, the Veteran has asserted his disability may have been caused or aggravated by his service-connected diabetes mellitus or posttraumatic stress disorder (PTSD).  Based on the foregoing, the Board finds a VA examination and medical opinion is necessary prior to final adjudication of this matter.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).




Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of his obstructive sleep apnea.  All evidence must be made available to and reviewed by the examiner.   

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea:

a) originated during his period of active service or is otherwise etiologically related to his active service, to include his conceded exposure to Agent Orange therein;

b) was caused by his service-connected diabetes mellitus; 

c) was permanently worsened by his service-connected diabetes mellitus;

d)  was caused by his service-connected PTSD; 

e) was permanently worsened by his service-connected PTSD.
The examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Undertake any additional development deemed necessary.

4.  After completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


